DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2/25/19 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because, as per MPEP § 609.01:
(3) For non-English documents that are cited, the following must be provided:
(a) A concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, unless a complete translation is provided; and/or
(b) A written English language translation of a non-English language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c).
The IDS includes EP 1 245 929 A2 and a Preliminary Search Report of French Application No. FR 18 00195. While copies of these references have been included, the copies are in French and no English language explanation or translation has been included. Examiner is able to read French so examiner has considered these references anyway, but in order for applicant’s IDS to comply with MPEP § 609, examiner recommends that applicant attach English language descriptions or translations for each of these two references. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of 

Specification
The disclosure is objected to because of the following informalities [paragraph numbers are derived from publication US 20190276159 A1]:
In [0081], “Additionally, is also displayed, with a chosen display pattern, the zone 47 being traveled and that is located in the detection perimeter of the on-board sensors 2” should be “Additionally, is also displayed with a chosen display pattern” or other such grammatically correct amendment

Claim Objections
Claims 1, 3 and 10 are objected to because of the following informalities:
In claim 1, “at least one of the accessibility zones having an intersection” should be “at least one of the plurality of accessibility zones having an intersection”
In claim 3, “wherein the accessibility zone has an associated display characteristic” should be “wherein the at least one 
In claim 3, “representative of the accessibility level” should be “representative of its associated calculated accessibility level”
In claim 10, “for each node, obtaining a plurality” should be “for each node of the plurality of nodes, obtaining a plurality”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 9 and 12 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a “display module” for “displaying” in claims 1, 9 and 12.
The corresponding structures in the specification are:
“display module”: applicant discloses in paragraph [0043] that display module(s) 12 may be a tactile display screen 12

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, applicant recites The operator terminal according to claim 1, wherein the display is done according to a display mode chosen between a first display mode and a second display mode based on the current mission phase (emphasis added).
	However, the phrase “the display” lacks antecedent basis. It is unclear whether or not this is referring to the “display module” of claim 1, an image displayed by the display module, or something else entirely. Furthermore, reciting that the display is “done” does not clarify exactly what is performing the act of displaying, and creates uncertainty as to whether or not applicant is describing how the display module produces an output, describing the output itself, or something else entirely. For purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation so that at least any of the aforementioned interpretations may be valid. Applicant may wish to amend the emphasized portion of claim 2 to recite that “the display module produces an output” or other such similar claim language, depending on what applicant wishes to claim, in order to clarify this language.

	Regarding claim 4, applicant recites The operator terminal according to claim 1, wherein the display also includes a first graphic symbol, indicating a current position of the flown aircraft and a direction of flight of the aircraft, and at least one second graphic symbol, indicating a position of a second aircraft (emphasis added).
	However, the phrase “the display” lacks antecedent basis. It is unclear whether or not this is referring to the “display module” of claim 1, an image displayed by the display module, or something else entirely. For purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation so that at least any of the aforementioned interpretations module produces an output including” or other such similar claim language, depending on what applicant wishes to claim, in order to clarify this language.

Regarding claim 5, applicant recites The operator terminal according to claim 1, wherein the display includes an alert display when the predicted trajectory crosses a zone with an accessibility level below a predetermined threshold (emphasis added).
	However, the phrase “the display” lacks antecedent basis. It is unclear whether or not this is referring to the “display module” of claim 1, an image displayed by the display module, or something else entirely. For purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation so that at least any of the aforementioned interpretations may be valid. Applicant may wish to amend claim 5 to recite, “the display module produces an output including” or other such similar claim language, depending on what applicant wishes to claim, in order to clarify this language.

Regarding claim 6, applicant recites The operator terminal according to claim 1, wherein the display is refreshed dynamically at regular time intervals (emphasis added).
	However, the phrase “the display” lacks antecedent basis. It is unclear whether or not this is referring to the “display module” of claim 1, an image displayed by the display module, or something else entirely. For purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation so that at least any of the aforementioned interpretations may be valid. Applicant may wish to amend claim 6 to recite, “an output of the display module” 

	Regarding claim 7, applicant recites The operator terminal according to claim 1, wherein the constraints associated with the current mission phase include at least one mandatory constraint and at least one relative constraint associated with the current mission phase (emphasis added).
	It is unclear from the current claim language whether “the constraints associated with the current mission phase” refer to the “at least one environmental constraint” from claim 1, the “at least one flight constraint associated with the current mission phase” from claim 1, or another interpretation entirely. Applicant may wish to amend claim 7 to clarify this. For purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation so that at least any of the aforementioned interpretations may be valid.

	Regarding claim 8, applicant recites An avionic system for flying an aircraft suitable for use during a mission including a plurality of mission phases, the avionic system including an operator terminal connected to a device for flying the aircraft, characterized in that the operator terminal is according to claim 1 (emphasis added).
	The way it is currently written, it is unclear whether claim 8 is intended to be an independent claim reciting “An avionic system” or a dependent claim of claim 1, which recites “An operator terminal”. If the former is applicant’s intention, then applicant may wish to amend claim 8 to replace “characterized in that the operator terminal is according to claim 1” 

	Regarding claim 9, applicant recites the limitation “displaying, on a module” (emphasis added). However, it is unclear whether or not the “module” in question is the same as or different from the “display module” introduced earlier in claim 9. If this is the case, examiner recommends that applicant amend the quoted portion of claim 9 to recite “displaying, via the display module” or other such appropriate phraseology so that this portion of the claim is no longer indefinite.
	Furthermore, the final limitation of claim 9 recites wherein the module displays “the reference trajectory, a current position of the aircraft and the accessibility zones” (emphasis added). Earlier in the claim, applicant introduces “a plurality of accessibility zones”. However, in the final limitation of claim 9, it is unclear from the phrasing of “the accessibility zones” whether one, multiple, each or all of the “plurality of accessibility zones” are being displayed. For this reason, the claim is further rendered indefinite. For purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation and may utilize any of the interpretations discussed herein.

	Regarding claim 10, in addition to being rejected under 35 USC 112(b) by virtue of its dependence from claim 9 due not resolving the indefiniteness of that claim, this claim is further rejected due to reciting “for each node, obtaining a plurality of associated constraints, as a calculating an accessibility level” (emphasis added). It is unclear whether the “constraints” and “accessibility level” of claim 10, which are associated with a node, are the same or distinct from the “at least one flight constraint” and “associated calculated accessibility level” of claim 9, respectively, which are associated with an accessibility zone.
	Furthermore, the preamble of the claim recites “wherein the calculation of accessibility zones comprises…” However, “calculating accessibility zones” does not appear in the language of claim 9. It is unclear if applicant intended to recite “wherein calculating the accessibility level for each accessibility zone comprises…” or other such similar phraseology. As such, it is unclear whether this calculation is of levels, zones, or another value.
Applicant may wish to amend the claims accordingly to clarify these matters. For purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation in interpreting the emphasized claim limitations.

	Regarding claims 11, the claim is rendered indefinite by virtue of its dependence from claims 9 and 10. Claims 11 does not contain additional limitations which clarify the indefiniteness of claims 9 or 10.

	Regarding claim 12, the claim is rendered indefinite by virtue of its dependence from claims 9, 10 and 11. Claims 12 does not contain additional limitations which clarify the indefiniteness of claims 9, 10 and 11. Claim 12 is also further rejected due to containing the phrase “information relative to at least one constraint applicable to the node”. It is unclear 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of determining a trajectory of an aircraft based on at least one environmental constraint. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, the insignificant extra-solution activity of outputting the judicial exception is not adequate to integrate the judicial exception into a practical application.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
Regarding claim 1, the claim recites An operator terminal of an avionic system for flying an aircraft, suitable for use during a mission including a plurality of mission phases, the operator terminal comprising at least a display module and a computing device, implementing a flight management system suitable for determining a reference trajectory of the aircraft by incorporating at least one environment constraint,
wherein the operator terminal is suitable for displaying, on the display module, the reference trajectory, a current position of the aircraft and a plurality of accessibility zones, at least one of the accessibility zones having an intersection with the reference trajectory, each of the accessibility zones having an associated calculated accessibility level, 
the accessibility level being defined as a function of a current mission phase, a trajectory predicted from the reference trajectory and at least one flight constraint associated with the current mission phase.
The claim recites a series of functionalities of a system and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim features are directed to the concept of determining a reference trajectory based on at least one environmental constraint, determining a plurality of zones where at least one of the zones overlaps with the reference trajectory, and an accessibility level for each of zones. This is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping (Prong one: YES, recites an abstract idea). The insignificant extra-solution activity of displaying this information does not remove the claimed invention from this grouping.
Other than reciting the use of a computing device and a display module, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The computing device is described in paragraphs [0009] and [0019] of applicant’s specification in generic terms which one of ordinary skill in the art would regard as a generic processor and the display module is disclosed in paragraph [0043] of applicant’s specification to be a generic tactile display screen. Therefore these additional limitations are no more than mere application of the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, 

Regarding claim 2, applicant recites The operator terminal according to claim 1, wherein the display is done according to a display mode chosen between a first display mode and a second display mode based on the current mission phase.
However, merely displaying the judicial exception and providing additional details as to how it is displayed is not adequate to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The operator terminal according to claim 1, wherein the accessibility zone has an associated display characteristic representative of the accessibility level.
However, merely displaying the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The operator terminal according to claim 1, wherein the display also includes a first graphic symbol, indicating a current position of the flown aircraft and a direction of flight of the aircraft, and at least one second graphic symbol, indicating a position of a second aircraft.
However, merely displaying the judicial exception, including additional information that could be mentally acquired via user observations, is not adequate to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The operator terminal according to claim 1, wherein the display includes an alert display when the predicted trajectory crosses a zone with an accessibility level below a predetermined threshold.
However, merely displaying the judicial exception under circumstances observable by a user is not adequate to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The operator terminal according to claim 1, wherein the display is refreshed dynamically at regular time intervals.
However, merely displaying the judicial exception, and further stating that the display is periodically updated, is not adequate to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The operator terminal according to claim 1, wherein the constraints associated with the current mission phase include at least one mandatory constraint and at least one relative constraint associated with the current mission phase.


Regarding claim 8, applicant recites An avionic system for flying an aircraft suitable for use during a mission including a plurality of mission phases, the avionic system including an operator terminal connected to a device for flying the aircraft, characterized in that the operator terminal is according to claim 1.
It will be appreciated that, since claim 8 appears to incorporate claim 1, the 101 analysis and rejection of this claim are for reasons similar to those of claim 1 above.

Regarding claim 9, applicant recites A display method implemented by an operator terminal of an avionic system for flying an aircraft, suitable for use during a mission including a plurality of mission phases, the operator terminal comprising at least a display module and a computing device, implementing a flight management system suitable for determining a reference trajectory of the aircraft by incorporating at least one environment constraint,
comprising :
- computing a predicted trajectory of the aircraft as a function of the reference trajectory, computing a plurality of accessibility zones, at least one of the accessibility zones having an intersection with the reference trajectory, each of the accessibility zones having an associated calculated accessibility level,
the accessibility level being defined as a function of a current mission phase and at least one flight constraint associated with the current mission phase,
- displaying, on a module of the operator terminal, the reference trajectory, a current position of the aircraft and the accessibility zones.
While claim 9 discloses a method, and claim 1 discloses a terminal, it will be appreciated that the additional limitations of claim 9 closely match those of claim 1, and that therefore the 101 analysis and rejection of claim 9 under 35 USC 101 closely matches that of claim 1.

Regarding claim 10, applicant recites The method according to claim 9, wherein the calculation of accessibility zones comprises:
- computing a three-dimensional envelope of the predicted trajectory, and obtaining a plurality of nodes representative of the envelope,
- for each node, obtaining a plurality of associated constraints, as a function of the current mission phase, and calculating an accessibility level by a sum weighted by weight coefficients associated with the constraints, at least part of the weight coefficients depending on the current mission phase.
	However, the calculations recited in these additional limitations could still be performed mentally by a person. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites The method according to claim 10, further including emitting an alert if the envelope contains a node whose calculated accessibility level is below a predetermined threshold.
However, merely outputting the judicial exception or an alert related to it is not adequate to integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The method according to claim 11, wherein the alert emission includes a display on the display module of an alert indicator and of information relative to at least one constraint applicable to the node.
However, merely outputting the judicial exception or information related to it is not adequate to integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (US 6021374 A), hereinafter referred to as Wood.
Regarding claim 1, Wood discloses An operator terminal of an avionic system for flying an aircraft, suitable for use during a mission including a plurality of mission phases, the operator terminal comprising at least a display module and a computing device (See at least Fig. 8a in Wood: Wood discloses that an operator terminal utilizes 3D graphics to display an accurate map to a user of an aircraft [See at least Wood, Col 10, line 50-Col 11, line 7]), implementing a flight management system (Wood discloses that the system may be integrated into a cockpit with a flight management system (FMS) [See at least Wood, Col 13, line 50-Col 14, line 4]) suitable for determining a reference trajectory of the aircraft by incorporating at least one environment constraint (See at least Fig. 8c in Wood: Wood discloses that the look-ahead terrain warning subsystem searches for intersections, or close approaches, between projections of the flight path vector and known obstacles in the navigational database 110 [See at least Wood, Col 11, lines 7-31]. The projections of the flight path vector may be regarded as a reference trajectory and the obstacles may be regarded as environment constraints), 
wherein the operator terminal is suitable for displaying, on the display module, 
the reference trajectory, a current position of the aircraft and a plurality of accessibility zones, at least one of the accessibility zones having an intersection with the reference trajectory (See at least Figs. 9a-b in Wood: Wood discloses that the display may show the location of the aircraft and intersection between the terrain and projections of the flight path [See at least Wood, Col 11, lines 32-50]), each of the accessibility zones having an associated calculated accessibility level (See at least Figs. 9a-b in Wood: Wood discloses that the terrain may be color-coded to indicate the difference between its altitude and the altitude of the aircraft flight path vector [See at least Wood, Col 11, lines 32-50]), 
the accessibility level being defined as a function of a current mission phase (See at least Figs. 9a-b in Wood: Wood discloses that the terrain may be color-coded to indicate the difference between its altitude and the altitude of the flight path vector [See at least Wood, Col 13, lines 10-25]), a trajectory predicted from the reference trajectory (See at least Fig. 9b in Wood: Wood discloses that based on the current projected flight path vector, which may depict intersection with terrain, the pilot may maneuver the airplane so that the projected flight path vector either goes over or around the obstacle [See at least Wood, Col 12, lines 28-44]. It will be appreciated from at least [Wood, Col 13, lines 10-25] that the color-coding of the terrain changes responsive to changes in the flight path vector) and at least one flight constraint associated with the current mission phase (Wood discloses that terrain intersecting with the current flight path vector of the aircraft may be regarded as a constraint on the mission of the aircraft [See at least Wood, Col 12, lines 28-44]).

Regarding claim 2, Wood discloses The operator terminal according to claim 1, wherein the display is done according to a display mode chosen between a first display mode and a second display mode based on the current mission phase (See at least Figs. 8c and 9a-j in Wood: Wood discloses that the display may have both a 2D Map Mode and a 3D Look Ahead Mode [See at least Wood, Col 12, lines 13-43]).

Regarding claim 3, Wood discloses The operator terminal according to claim 1, wherein the accessibility zone has an associated display characteristic representative of the accessibility level (See at least Figs. 9a-b in Wood: Wood discloses that the terrain may be color-coded to indicate the difference between its altitude and the altitude of the flight path vector [See at least Wood, Col 13, lines 10-25]).

Regarding claim 5, Wood discloses The operator terminal according to claim 1, wherein the display includes an alert display when the predicted trajectory crosses a zone with an accessibility level below a predetermined threshold (See at least Fig. 9b in Wood: Wood teaches that the display may output a visual notification when the aircraft flight path vector is 1000’ or less above a terrain [See at least Wood, Col 11, line 60-Col 12, line 13]).

Regarding claim 6, Wood discloses The operator terminal according to claim 1, wherein the display is refreshed dynamically at regular time intervals (See at least Fig. 8a in Wood: Wood discloses that GPS receiver 108 is used to constantly update the map display 118 so that the map is accurate to within several feet [See at least Wood, Col 10, line 51-Col 11, line 7]).

Regarding claim 7, Wood discloses The operator terminal according to claim 1, wherein the constraints associated with the current mission phase include at least one mandatory constraint (Wood discloses that terrain elements that are above the altitude of the aircraft flight path vector will be displayed in red [See at least Wood, Col 13, lines 10-25]) and at least one relative constraint associated with the current mission phase (Wood discloses that terrain elements that are located at a relative altitude such that they are between 1 and 1000 feet below the flight path vector will be displayed in the universal caution color yellow [See at least Wood, Col 13, lines 10-25]).

Regarding claim 8, Wood discloses An avionic system for flying an aircraft suitable for use during a mission including a plurality of mission phases (See at least Fig. 8a in Wood: Wood discloses that an operator terminal utilizes 3D graphics to display an accurate map to a user of an aircraft [See at least Wood, Col 10, line 50-Col 11, line 7]), the avionic system including an operator terminal connected to a device for flying the aircraft (Wood discloses that the system may be integrated into a cockpit with a flight management system (FMS) [See at least Wood, Col 13, line 50-Col 14, line 4]), characterized in that the operator terminal is according to claim 1 (See at least the rejection of claim 1 under 35 USC 102 above).

Regarding claim 9, Wood discloses A display method implemented by an operator terminal of an avionic system for flying an aircraft, suitable for use during a mission including a plurality of mission phases, the operator terminal comprising at least a display module and a computing device (See at least Fig. 8a in Wood: Wood discloses that an operator terminal utilizes 3D graphics to display an accurate map to a user of an aircraft [See at least Wood, Col 10, line 50-Col 11, line 7]), implementing a flight management system (Wood discloses that the system may be integrated into a cockpit with a flight management system (FMS) [See at least Wood, Col 13, line 50-Col 14, line 4]) suitable for determining a reference trajectory of the aircraft by incorporating at least one environment constraint (See at least Fig. 8c in Wood: Wood discloses that the look-ahead terrain warning subsystem searches for intersections, or close approaches, between projections of the flight path vector and known obstacles in the navigational database 110 [See at least Wood, Col 11, lines 7-31]. The projections of the flight path vector may be regarded as a reference trajectory and the obstacles may be regarded as environment constraints), 
comprising : 
- computing a predicted trajectory of the aircraft as a function of the reference trajectory (See at least Fig. 9b in Wood: Wood discloses that based on the current projected flight path vector, which may depict intersection with terrain, the pilot may maneuver the airplane so that the projected flight path vector either goes over or around the obstacle [See at least Wood, Col 12, lines 28-44]. It will be appreciated from at least [Wood, Col 13, lines 10-25] that the color-coding of the terrain changes responsive to changes in the flight path vector), computing a plurality of accessibility zones (See at least Figs. 9a-b in Wood: Wood discloses that the terrain may be color-coded to indicate the difference between its altitude and the altitude of the aircraft [See at least Wood, Col 11, lines 32-50]), at least one of the accessibility zones having an intersection with the reference trajectory (See at least Figs. 9a-b in Wood: Wood discloses that the display may show the location of the aircraft and intersection between the terrain and projections of the flight path [See at least Wood, Col 11, lines 32-50]), each of the accessibility zones having an associated calculated accessibility level (See at least Figs. 9a-b in Wood: Wood discloses that the terrain may be color-coded to indicate the difference between its altitude and the altitude of the aircraft flight path vector [See at least Wood, Col 11, lines 32-50]), 
the accessibility level being defined as a function of a current mission phase (See at least Figs. 9a-b in Wood: Wood discloses that the terrain may be color-coded to indicate the difference between its altitude and the altitude of the flight path vector [See at least Wood, Col 13, lines 10-25]) and at least one flight constraint associated with the current mission phase (Wood discloses that terrain intersecting with the current flight path vector of the aircraft may be regarded as a constraint on the mission of the aircraft [See at least Wood, Col 12, lines 28-44]), 
- displaying, on a module of the operator terminal, the reference trajectory, a current position of the aircraft and the accessibility zones (See at least Fig. 8c in Wood: Wood discloses that the system may depict projections of the flight path vector, the current position of the aircraft, and zones the aircraft is flying through [See at least Wood, Col 11, lines 7-31]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 6021374 A) in view of Pschierer et al. (US 20130093612 A1), hereinafter referred to as Pschierer.
Regarding claim 4, Wood discloses The operator terminal according to claim 1, wherein the display also includes a first graphic symbol, indicating a current position of the flown aircraft and a direction of flight of the aircraft
However, Wood does not explicitly disclose the terminal display wherein at least one second graphic symbol indicates a position of a second aircraft.
However, Pschierer does teach an aircraft terminal display wherein at least one second graphic symbol indicates a position of a second aircraft (See at least Fig. 1 in Pschierer: Pschierer teaches that a display in one aircraft may also display other neighboring aircraft [See at least Pschierer, 0030]). Both Pschierer and Wood teach methods for displaying the position of an aircraft. However, only Pschierer explicitly teaches where the display may show the location of both the aircraft itself and another aircraft.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the display of Wood to also display the location of other aircraft, as in Pschierer. Doing so improves safety by providing the user valuable information about neighboring aircraft, thus reducing the likelihood of collisions.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 6021374 A) in view of Zhang et al. (US 20190265705 A1), hereinafter referred to as Zhang.
Regarding claim 10, Wood discloses The method according to claim 9, wherein the calculation of accessibility zones comprises: 
- computing a three-dimensional envelope of the predicted trajectory, and obtaining a plurality of nodes representative of the envelope (See at least Fig. 9j in Wood: Wood discloses that a 3-D “snake” may be generated between nodes of a path to indicate the trajectory of the path of the vehicle [See at least Wood, Col 12, lines 44-63]), and
- for each node, obtaining a plurality of associated constraints, as a function of the current mission phase (See at least Figs. 9e-h in Wood: Wood further discloses that nodes may be depicted to indicate a degree of bank of the aircraft expected at a future point due to the aircraft turning [See at least Wood, Col 12, lines 44-63]. The degree of bank and location of the aircraft may be regarded as constraints).
However, Wood does not disclose where the method comprises, for each node, calculating an accessibility level by a sum weighted by weight coefficients associated with the constraints, at least part of the weight coefficients depending on the current mission phase.
However, Zhang does teach a method for navigating aircraft comprising, for each node, calculating an accessibility level by a sum weighted by weight coefficients associated with the constraints, at least part of the weight coefficients depending on the current mission phase (See at least Fig. 11 in Zhang: Zhang discloses that in step 1104, the UAV further assigns a cost to each point based on its relationship, such as proximity, to specific "dangerous" points, such as those whose 2D coordinates are associated with the red category in the 2D elevation map [See at least Zhang, 0102]. Zhang further teaches that calculation of cost may then be determined using the A* or Theta* methods [See at least Zhang, 0102]. Zhang further discloses that the A* method comprises building a growing route where The cost of the route up to a point is the sum or other aggregation of costs assigned to all the segments and/or all the points leading up to the point [See at least Zhang, 0098]). Both Zhang and Wood teach methods for navigating aircraft along routes through potentially dangerous zones. However, 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method for calculating the riskiness of points of Wood to also account for the cumulative sum of weights leading up to the current point while accounting for the proximity of individual points in the route to terrain, as in Zhang. Doing so improves safety by deprioritizing routes that cut closer to terrain located at a potentially hazardous altitude.

Regarding claim 11, Wood in view of Zhang teaches The method according to claim 10, further including emitting an alert if the envelope contains a node whose calculated accessibility level is below a predetermined threshold (Wood discloses that terrain elements that are above the altitude of the aircraft flight path vector, which is formed between notes of the vector, will be displayed in red [See at least Wood, Col 13, lines 10-25]).

Regarding claim 12, Wood in view of Zhang teaches The method according to claim 11, wherein the alert emission includes a display on the display module of an alert indicator and of information relative (Due to the rejection of this claim under 35 USC 112(b), examiner is reading “relative” as “related”) to at least one constraint applicable to the node (Wood discloses that terrain elements that are above the altitude of the aircraft flight path vector, which is formed between notes of the vector, will be displayed in red [See at least Wood, Col 13, lines 10-25]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668